Citation Nr: 1639117	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Florida Department of Veteran Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1966 to May 1969.  He died in January 2004.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the RO in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

In June 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issue of entitlement to service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





FINDINGS OF FACT

1.  An October 2004 rating decision denied service connection for the Veteran's cause of death; the appellant did not appeal that decision or submit new and material evidence within one year.  

2.  Evidence submitted since the October 2004 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claim, is neither cumulative or redundant of the evidence of record at the time of the prior final denial of service connection for cause of death, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2004 decision that denied service connection for cause of death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2004).

2.  Since the October 2004 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for cause of death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The petition to reopen the previously disallowed claim for service connection has been granted, as discussed below.  As such, the Board finds that any error related to VA's duties to notify and assist on the petition to reopen are moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006.  

New and Material Evidence for Cause of Death

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected disability affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2015).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4)(2015).

In a September 2004 rating decision, the RO denied the appellant's claim for service connection for the Veteran's cause of death.  The appellant proceeded to submit further medical records, and the RO issued an October 2004 rating decision finding that service connection for cause of death remained denied.  The RO denied service connection for the Veteran's cause of death because the cause of death, pancreatic carcinoma, was not related to his in-service exposure to herbicides.  The appellant did not appeal or file new and material evidence within one year.  Therefore, the October 2004 decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.110, 3.156(b).

At the time of the October 2004 rating decision, the evidence of record included the Veteran's service treatment records (STRs), the Veteran's military personnel file and DD214, the appellant's lay statements, the Veteran's lay statements, VA medical records, private medical records from the Moffitt Cancer Center, the Veteran's death certificate, the appellant's claim, and private medical records from the Hospice and Palliative Physicians from January 2004.  The Veteran's STRs and service personnel records show that the Veteran served in Korea from April 1968 through 1969 with the 1st Battalion, 9th Infantry, and thus exposure to Agent Orange was conceded.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.4.b.  In her December 2002 statement the appellant noted that the Veteran used to be a heavy drinker and smoker, but that he had since stopped; she further emphasized that the Veteran generally did not talk about his exposure to Agent Orange in Korea, but noted that he was significantly exposed.  The Veteran, in his lay statements, including his January 2003 statement, asserted that his experiences in service caused him to drink heavily, specifically in service.  However, he further asserted in the same statement that he had not had a drink since 1987.  Private treatment records from 2003 show the Veteran's treatment for his pancreatic cancer prior to his death in 2004.  January 2004 treatment records showed continued treatment for his pancreatic cancer.  A death certificate documented the Veteran's death in January 2004 and showed the cause of death as pancreatic carcinoma.  

Evidence added to the record after the October 2004 rating decision includes statements by the appellant, a December 2012 VA opinion, a May 1995 abstract medical journal article submitted by the appellant in January 2013, and the appellant's June 2016 Board hearing testimony.  In her statements, the appellant asserted that the Veteran's death was related to his Agent Orange exposure.  In the December 2012 VA opinion, the examiner found that the Veteran's cause of death was less likely than not related to his service connected diabetes mellitus, citing other risk factors for pancreatic cancer other than herbicide exposure.  The abstract article submitted by the Veteran in January 2013 notes a potential relationship between diabetes and pancreatic cancer.  At the appellant's June 2016 hearing testimony, she testified as to the Veteran's Agent Orange exposure in service, in addition to his quickly declined health in 2003 and 2004 and his low amount of risk factors, contrary to the VA examiner's statement.  The medical article, submitted after the VA opinion, noted a link between diabetes and the development of pancreatic cancer.

The Board finds that new and material evidence has been presented.  The evidence, including the medical journal article submitted by the appellant, is new because it was not previously submitted to the VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - here, evidence of a potential relationship between pancreatic cancer and diabetes.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record it raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the appellant's claim is reopened.  


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for cause of death is reopened.  To that extent only, the appeal is allowed.


REMAND

In December 2012, a VA opinion was issued finding that the Veteran's service connected diabetes was less likely than not related to his cause of death.  The opinion did not, however, address the May 1995 abstract medical article submitted by the appellant or consider the appellant's June 2016 Board testimony, as those were associated with the file after the opinion was obtained.  Such article and testimony are probative as they address observations that the Veteran's cause of death was related to his service connected diabetes and purport to provide a medical link between diabetes and pancreatic cancer, which the examiner found did not exist.  Therefore, a medical opinion considering this new evidence is required.  

Remand is further required to obtain outstanding VA treatment records.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  38 C.F.R. § 3.159(c) (2015) (noting that VA must obtain federal records, including VA records, even in claims to reopen).  At the June 2016 Board hearing, the appellant testified that the Veteran sought treatment at the Tampa VAMC for his diabetes and pancreatic cancer until the time of his death in January 2004.  VA treatment records from March 2003 through November 2003 are of record, but no treatment records after that time.  The procurement of such pertinent VA medical reports is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center, to include the Tampa Veterans Health Care System, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative.

2.  Contact the appellant and afford her the opportunity to identify by name, address and dates of treatment or examination any of the Veteran's relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the appellant and her representative.

3.  After any additional records are associated with the claims file, obtain an opinion regarding the cause of the Veteran's death.  The entire claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cause of death was related to his Agent Orange exposure or to his service-connected diabetes mellitus.  The examiner must specifically address the following:  1) the appellant's credible assertions of the Veteran's limited risk factors at the 2016 Board hearing; 2) the December 2012 VA opinion; and 3) the May 1995 abstract medical article.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


